DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, 10-11, 17-18, 20 and 22 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by He [US 2018/0124677].
As claims 1, 8 and 17, He discloses a radio access method or device, executed by or for use in a New Radio (NR) wireless backhaul base station [Fig 6, Ref AP7-8 are new radio wireless backhaul base station, Par. 0092] comprising performing wireless signal measurement on candidate donor base stations to obtain a measurement result [Fig 4, First Node at S401 performs a measurement the neighbor cells in order to measure result such as RSRP, Par. 0148-0149], wherein the NR wireless backhaul base station communicates with each candidate donor base station through an air interface [Fig 3, AP0 “New radio wireless backhaul base station” has a wireless backhaul with AP1 “donor base station” and Ap3 of Fig 3 and Ap8 of Fig 6 have a wireless backhaul with AP4 and AP7, Par. 0183], and each candidate donor base station connects to a macro base station through a wired backhaul link [Fig 3 discloses AP3 couples to Macro base station via wired backhaul, Par. 0183]; selecting at least one target donor base station from among the candidate donor base stations according to the measurement result [Fig 4, Ref S402, Par. 0150, AP0 selects a node from the adjacent nodes based on the measured result, Par. 0151]; transmitting an access request to each target donor base station, wherein the access request is used for requesting each target donor base station to allocate a radio resource to the NR wireless backhaul base station [Fig 4, Ref S402 discloses a First Node send a path request to the selected node to request the second node to allocate resource for first node by judging the bandwidth of second node greater than the bandwidth of the first node, Par. 0114, 0116-0117, 0119, 0124, 0199, 0213, 0225, 0243].
	As claims 3, 10 and 20, He discloses receiving an access response from each target donor base station, wherein each access response carries the radio resource allocated by each target donor base station to the NR wireless backhaul base station [Fig 4. Ref S404, Par. 0157, the response includes the bandwidth of the first node].
As claims 4, 11, 18 and 22, He discloses a method and system executed by a target donor base station comprising receiving an access request from a New Radio (NR) wireless backhaul base station, wherein the access request is used for requesting the target donor base station to allocate a radio resource to the NR wireless backhaul base station, and the NR wireless backhaul base station communicates with the target donor base station through an air interface [Fig 4, Ref S402 discloses a Second Node receives a path request from first node “New Radio wireless backhaul base station” for allocating resource for first node by judging the bandwidth of second node greater than the bandwidth of the first node Par. 0114, 0116-0117, 0119, 0124, 0199, 0213, 0225, 0243 and First node communicates with second node “target donor base station” via air interface Fig, 6, Ref Ap7, Ap8 and Ap4, Par. 0183]; and determining according to the access request whether to permit access requested by the NR wireless backhaul base station [Par. 0114, 0116-0117, 0119, 0124, 0199, 0213, 0225, 0243 discloses second node send a response to notify the First node that it can access second node, Fig 4, Ref response, Fig 2, Ref S204].
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 9, 12-14, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over He [US 2018/0124677] in view of Freda [US 2018/0092017].
As claims 2, 9 and 19, He discloses each candidate donor base station connects to a macro base station through a wired backhaul link [Fig 3, Ref AP3 couples Macro base station via wired backhaul].  However, He fails to disclose what Freda discloses comprising: before performing the wireless signal measurement on the candidate donor base stations to obtain the measurement result, receiving a broadcast message from at least one donor base station, wherein the broadcast message of each donor base station carries indication information used for indicating whether each donor base station connects to the macro base station through the backhaul link [Fig 7, Ref 704 is broadcast indicator for replay data before measurement, Ref 708]; and determining, according to the broadcast message of each donor base station, the donor base stations that connect to the macro base station through the backhaul link as the candidate donor base stations [Fig 7, Ref 708 determining if Ref 702 or 720 can relay data to Ref 722].
Since, a method and system for requesting a resource from a relay station is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for broadcasting a relay message from relay stations as disclosed by Freda into the teaching of He.  The motivation would have been to extend the network.
	As claims 5 and 12, He discloses each candidate donor base station connects to a macro base station through a wired backhaul link [Fig 3, Ref AP3 couples Macro base station via wired backhaul].  However, He fails to disclose what Freda discloses before receiving the access request from the NR wireless backhaul base station, base station to allocate a radio resource to the NR wireless and transmitting a broadcast message, wherein the broadcast message carries indication information used for indicating whether the target donor base station connects to a macro base station through a backhaul link [Fig 7, Ref 704 discloses target node coupling to macro by notifying the first node it can relay data to macro base station].
Since, a method and system for requesting a resource from a relay station is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for broadcasting an allowed relay message from relay stations as disclosed by Freda into the teaching of He.  The motivation would have been to extend the network.
As claims 6 and 13, He discloses determining according to the access request whether to permit the access requested by the NR wireless backhaul base station comprises forwarding the access request to a target node [Fig 4, Ref S403 for forwarding the access request to target node after judging the second node allow the first node to access the second node]; receiving an access decision message for the access request from the macro base station [Fig4, Ref S404 disclose a response send from target to second node then to first node]; and determining according to the access decision message whether to permit the access requested by the NR wireless backhaul base station [Fig 4, Ref S404 used to determine if first node allow to access the second and target node].  However, He does not disclose target node is macro base station. In the same field of endeavor, Freda discloses determining according to the access request whether to permit the access requested by the NR wireless backhaul base station comprises forwarding the access request to a macro base station [Fig 7, Ref 712]; receiving an access decision message for the access request from the macro base station [Fig 7, Ref 714]; and determining according to the access decision message whether to permit the access requested by the NR wireless backhaul base station [Fig 7, Ref 718 determines if Ref 716 is accepted/rejected message].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for send a path request and receiving a response message from relay stations and macro station as disclosed by Freda into the teaching of He. The motivation would have been to provide a reason for rejection in order to allow the administrator to provide more bandwidth.
As claims 7 and 14, He discloses after determining according to the access request whether to permit the access requested by the NR wireless backhaul base station, in response to determining that the access requested by the NR wireless backhaul base station is permitted, allocating the radio resource to the NR wireless backhaul base station [Fig 4, Second node judges if the second node can accept the request or not, if yes, allocating the resource such as bandwidth, Fig 7 discloses the second can judge if it can prove service to the first node, Par. 0156-0157]; transmitting an access response to the NR wireless backhaul base station, wherein the access response carries the radio resource allocated by the target donor base station to the NR wireless backhaul base station [Fig 4, Ref S404 is a response includes bandwidth that request by first node, Par. 0156-0157].  However, He fails to disclose in response to determining that the access requested by the NR wireless backhaul base station is not permitted, transmitting an access failure message to the NR wireless backhaul base station, wherein the access failure message carries indication information used for indicating that the NR wireless backhaul base station is not permitted to access the target donor base station.  In the same field of endeavor, Freda discloses comprising: after determining according to the access request whether to permit the access requested by the NR wireless backhaul base station, in response to determining that the access requested by the NR wireless backhaul base station is permitted, allocating the radio resource to the NR wireless backhaul base station [Fig 7, Ref 722 and 702 allocate resource for Ref 710 to convey data], and transmitting an access response to the NR wireless backhaul base station, wherein the access response carries the radio resource allocated by the target donor base station to the NR wireless backhaul base station [Fig 7, Ref 716 and 714, accepted], or in response to determining that the access requested by the NR wireless backhaul base station is not permitted, transmitting an access failure message to the NR wireless backhaul base station, wherein the access failure message carries indication information used for indicating that the NR wireless backhaul base station is not permitted to access the target donor base station [Fig 7, Ref 714 and 716, Rejected]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for send a path request and receiving a response message that indicating if the request has been accepted or rejected from relay stations and macro station as disclosed by Freda into the teaching of He.  The motivation would have been to provide a reason for rejection in order to allow the administrator to provide more bandwidth.
As claim 21, He discloses the determining according to the access request whether to permit the access requested by the NR wireless backhaul base station comprises: forwarding the access request to a macro base station [Fig 4, Ref S403 for forwarding the access request to target node after judging the second node allow the first node to access the second node]; receiving an access decision message for the access request from the target base station [Fig4, Ref S404 disclose a response send from target to second node then to first node]; and determining according to the access decision message whether to permit the access requested by the NR wireless backhaul base station [Fig 4, Ref S404 used to determine if first node allows to access the second and target node].  However, He fails to disclose what Freda discloses prior to the receiving the access request from the NR wireless backhaul base station, transmitting a broadcast message, wherein the broadcast message carries indication information used for indicating whether the target donor base station connects to a macro base station through a wired backhaul link Fig 7, Ref 704 discloses target node coupling to macro by notifying the first node it can relay data to macro base station before measurement, Ref 708]; and wherein the determining according to the access request whether to permit the access requested by the NR wireless backhaul base station comprises: forwarding the access request to a macro base station [Fig 7, Ref 712]; receiving an access decision message for the access request from the macro base station[Fig 7, Ref 714]; and determining according to the access decision message whether to permit the access requested by the NR wireless backhaul base station [Fig 7, Ref 718 determines if Ref 716 is accepted/rejected message].
Since, a method and system for requesting a resource from a relay station is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for send a request for resource to relay in order to exchange data between remote and base station via a relay station as disclosed by Freda into the teaching of He.  The motivation would have been to extend the network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414